78 So. 3d 675 (2012)
Atticus E. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3951.
District Court of Appeal of Florida, Fourth District.
January 25, 2012.
Atticus E. Jones, Pahokee, pro se.
No appearance required for appellee.
PER CURIAM.
Atticus E. Jones appeals the summary denial of his Rule 3.800(a) motion, which challenged the sufficiency of the evidence to support his conviction. Rule 3.800(a) cannot be used to challenge the conviction or the sufficiency of the evidence. See Edwards v. State, 35 So. 3d 121 (Fla. 4th DCA 2010); Childers v. State, 782 So. 2d 946 (Fla. 4th DCA 2001); Marshall v. State, 35 So. 3d 121 (Fla. 4th DCA 2010).
Affirmed.
WARNER, POLEN and TAYLOR, JJ., concur.